DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Allowable Subject Matter
Claims 32-33 are allowable over the prior art, however these claims remain rejected under dependency and 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 and 103 rejections of claims 1, 3-10, 19, 28, and 30-33 are applied in light of Applicant's amendments.  
The Applicant argues that “Even assuming arguendo that the claims are somehow directed to any one of the judicial exceptions set forth in the 2019 PEG, Applicant 
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” and mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts. 
The claimed subject matter is merely claims a method for calculating and analyzing (modeling) information regarding sales periods.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for sales data, and performing additional performance period analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the 
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 19, 28, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 3-10, 19, 28, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”). 
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1, 3-9, and 28-29), computer program product (claim 10), and method (claim 19) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” and mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts. 
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: divide a performance period in which performance data at a business facility as a prediction target is present, into a plurality of partial periods; perform prediction processing using each of a plurality of prediction models for a second partial periodperformance data in-a the second partial period; determine a target prediction model to be used for sales prediction of a period subsequent to the performance period on the basis a result of the comparison; ; and control the display to display an interface including a graph of the performance data in which a length of the first partial period is specified, and a reference line serving as a boundary between the first partial period and the second partial period Independent claims 10 and 19 recite the CRM and method for performing the apparatus of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a display; at least one memory; and at least one processor configured to…; a dividing unit … a comparing unit… and a first deciding unit…; a display, wherein the at least one processor is further configured to control the display to display an interface
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a display; at least one memory; and at least one processor configured to…; a dividing unit … a comparing unit… and a first deciding unit…; a display, wherein the at least one processor is further configured to control the display to display an interface (as recited in claims 1 and 29).  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0029]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (3-9) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea, claims 3-9 and 28-29 recite “ wherein the at least one processor is further configured to, for each of the plurality of prediction models, compute a degree of deviation between prediction data of sales generated in the prediction processing of the plurality of prediction models  for the second partial period and the performance data in the second partial period, and determine the target prediction model to be used for the prediction in the period subsequent to the performance period on the basis of the degree of deviation; wherein the start time of the performance period is any one of a date on which business is newly started, a date on which a specific product is started to be sold, and a date on which a specific service is started to be provided; wherein the at least one processor is further configured to:  divide the performance period with a plurality of patterns of which lengths of the first partial periods are different, for each of the plurality of patterns, perform the prediction processing using each of the plurality of prediction models for the second partial period in the pattern and compare  the result of the prediction processing with the performance data in the second partial period into the pattern and computes a degree of deviation between the generated prediction data and the performance data in the third partial period in the pattern, and decides the prediction model to be used for the prediction in the period subsequent to the performance period on the basis of the computed degrees of deviation; decides the prediction model to be used for the sales prediction in the period subsequent to the performance period from among the prediction models already used for the prediction target; and a selecting unit that causes any one of the first deciding unit and the second deciding unit to decide the prediction model to be used for the sales prediction in the period subsequent to the performance period; generates the prediction model by using the performance data, wherein the first deciding unit decides the generated prediction model as the prediction model to be used for the prediction target in a case where the performance data satisfies a second performance condition; prediction model used by the comparing unit is generated by using performance at a business facility different from the business facility as the prediction target; wherein the prediction processing and the comparison between the result of the prediction processing with the performance data are performed in a loop for each of the plurality of prediction models at a predetermined cycle; wherein the at least one processor configured to determine the length of the first partial period by using the performance data; wherein the at least one processor configured to: compute an index that quantitatively represents a magnitude of sales fluctuation for each predetermined unit; and set a point of time when the index satisfies a predetermined condition as an end time of the first partial period; wherein the predetermined condition is that elapsing a predetermined time since the target prediction model is determined ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claim(s) 1, 3, 7-8, 10, 19, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170169446 (hereinafter “Li”) et al., in view of U.S. PGPub 20060010101to (hereinafter “Suzuki”) et al.
 As per claim 1, Li teaches An information processing apparatus comprising: 
at least one memory; and at least one processor configured to: divide a performance period in which performance data at a business facility as a prediction target is present into a plurality of partial periods;Li 0050-0057: “The training may take into consider months, a year or multiple years of historical sales. By utilizing years of sales date, the training considers changes in seasonal effects on demand. Some embodiments evaluate the multiple trained models to identify a model that is predicted to provide the most accurate forecasting results. In some applications, each model is applied to a first period of historic time (e.g., the last year, the last six months, the last two years, etc.) and the resulting historic forecasted demand determined from each model can be compared to actual historic sales over the first historic period.” 
perform prediction processing using each of a plurality of prediction models for a second partial period among the plurality of partial periods…;  and Li 0033-0037: “a model would not be considered as a potential future forecasting model unless a primary error values is less than a primary threshold and/or the secondary error value is less than a secondary …The selection of the model can include confirming the confidence factor corresponding to the selected model has a predefined relationship with a confidence factor threshold…0050-0057: “a first set of one or more forecasting models that utilize the selected one or more models that do not take into consideration the selected one or more variables in forecasting demands. For each model to be considered, historic sales over a period of time for the product being forecasted can be used to train these models as is under in the art. The training may take into consider months, a year or multiple years of historical sales. By utilizing years of sales date, the training considers changes in seasonal effects on demand. Some embodiments evaluate the multiple trained models to identify a model that is predicted to provide the most accurate forecasting results. In some applications, each model is applied to a first period of historic time (e.g., the last year, the last six months, the last two years, etc.) and the resulting historic forecasted demand determined from each model can be compared to actual historic sales over the first historic period. A first error factor can be determined for each model of the two sets of models (e.g., difference between historic forecasted demand of the product over the historic period and actual sales of the product over the historic period, divided by actual sales over the historic period, to provide a first error factor as a percentage).”{Examiner Note (EN): The art teaches the ability compare models from different time periods while enforcing confidence factor thresholds (targets) to ensure specific targets are met.} 
determine a target prediction model to be used for sales prediction of a period subsequent to the performance period on the basis of a result of the comparison;Li 0050-0057: “some embodiments evaluate and/or compare the results and/or to identify a model that is predicted to provide the most accurate forecasting results. In some applications, each model is applied to a first period of historic time (e.g., the last year, the last six months, the last two years, etc.) and the resulting historic forecasted demand determined from each model can be compared to actual historic sales over the first historic period. A first error factor can be determined for each model of the two sets of models (e.g., difference between historic forecasted demand of the product over the historic period and actual sales of the product over the historic period, divided by actual sales over the historic period, to provide a first error factor as a percentage).”
 Li may not explicitly teach the following. However, Suzuki teaches:
…excluding a first partial period, the first partial period among the plurality of partial periods including a start time of the performance period, and compare a result of the prediction processing with the performance data in the second partial period;Suzuki 0015, 0073-0074: “the processing amount predicting unit excludes the last data during a certain period in a time-series data and identifies the time-series model on the basis of the remaining data. And, the processing number predicting unit predicts the number of processing transactions corresponding to the previously excluded part of the time-series data by the identified time-series model, and compares the predicted result with actual data of the excluded part to verify the time-series model…claim 4: wherein said third means excludes a part of the time-series data, identifies the time-series model on the basis of remaining data, predicts the number of processes corresponding to the excluded part of the time-series data from the identified time-series model, and compares a result of the prediction with actual data of the excluded part to verify the time-series model.”
and control the display to display an interface including a graph of the performance data in which a length of the first partial period is specified, and a reference line serving as a boundary between the first partial period and the second partial period;Suzuki 0068: “In FIG. 5, the graph on the basis of time-series data for the actual processing amount is shown by a light thick line and the graph by the ARIMA model (including the predicted part) is shown by a dark thin line.
    PNG
    media_image1.png
    378
    509
    media_image1.png
    Greyscale

Li and Suzuki are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li with the aforementioned teachings from Suzuki with a reasonable expectation of success, by adding steps that allow the software to exclude data with the motivation to more efficiently and accurately organize and analyze specific data sets [Suzuki 0073].  
 As per claim 3, Li and Suzuki teach all the limitations of claim 1. 
 In addition, Li teaches:
wherein the at least one processor is further configured to, for each of the plurality of prediction models, compute a degree of deviation between prediction data of sales generated in the prediction processing of the plurality of prediction models for the second partial period and the performance data in the second partial period, and determine the target prediction model to be used for the prediction in the period subsequent to the performance period on the basis of the degree of deviation; Li 0013: “the selection of one of the models can be based on a difference between each of the generated historic forecasted demands and actual sales of the first product over the historic period of time. The selected model can be applied in generating a forecasted future demand of the first product at the shopping facility over a fixed future period of time. Based on the forecasted future 0025: One of the models can be selected to be used in forecasting demand of the product. In some applications, the selection of the model is based on a difference between each of the generated historic forecasted demands and actual sales of the product over the historic period of time. For example, the control circuit can determine an error factor for each of the different historic forecasted demands relative to the actual sales of the product. The error factors can be considered, and in some instances, the control circuit selects the model that has a lowest error factor. The selected model is applied in generating a forecasted future demand of the product at the shopping facility over a fixed future period of time.” {EN: Matching terms a degree of deviation with difference from the art. The art teaches the selecting of a model based on a difference/deviation.}
 As per claim 7, Li and Suzuki teach all the limitations of claim 1. 
 In addition, Li teaches:
 wherein the at least one processor is further configured toLi 0013-0014: “at least a second model does not use the variables maintained in the variable database in generating a corresponding second historic forecasted demand of the different historic forecasted demands. One of the plurality of different models can be selected. In some implementations, the selection of one of the models can be based on a difference between each of the generated historic forecasted demands and actual sales of the first product over the historic period of time. The selected model can be applied in generating a forecasted future demand of the first product at the shopping facility over a fixed future period of time. Based on the forecasted future demand, one or more actions can be identified to modify inventory of the first product at the shopping facility… 0050-0057: “some embodiments evaluate and/or compare the results and/or error factors from the multiple different models, and a selection of one of the models can be confirmed and used to forecast revised demand and/or a change in demand…Some embodiments evaluate the multiple trained models to identify a model that is predicted to provide the most accurate forecasting results. In some applications, each model is applied to a first period of historic time (e.g., the last year, the last six months, the last two years, etc.) and the resulting historic forecasted demand determined from each model can be compared to actual historic sales over the first historic period. A first error factor can be determined for each model of the two sets of models (e.g., difference between historic forecasted demand of the product over the historic period and actual sales of the product over the historic period, divided by actual sales over the historic period, to provide a first error factor as a percentage).”
 As per claim 8, Li and Suzuki teach all the limitations of claim 1. 
 In addition, Li teaches:
wherein the at least one processor is further configured toLi 0033-0037: “The training may take into consider months, a year or multiple years of historical sales. By utilizing years of sales date, the training considers changes in seasonal effects on demand. Some embodiments evaluate the multiple trained models to identify a model that is predicted to provide the most accurate forecasting results. In some applications, each model is applied to a first period of historic time (e.g., the last year, the last six months, the last two years, etc.) and the resulting historic forecasted demand determined from each model can be compared to actual historic sales over the first historic period. A first error factor can be determined for each model of the two sets of models (e.g., difference between historic forecasted demand of the product over the historic period and actual sales of the product over the historic period, divided by actual sales over the historic period, to provide a first error factor as a percentage)… The secondary historic forecasts can be evaluated relative to actual and/or adjusted actual sales data. Secondary error values may also be determined as a function of the difference between the secondary historic forecasts and the corresponding actual sales over the limited period of time. Some embodiments further consider the error values relative to one or more thresholds. For example, a model would not be considered as a potential future forecasting model unless a primary error values is less than a primary threshold and/or the secondary error value is less than a secondary threshold…0050-0057: “some embodiments evaluate and/or compare the results and/or error factors from the multiple different models, and a selection of one of the models can be confirmed and used to forecast revised demand and/or a change in demand…Some embodiments evaluate the multiple trained models to identify a model that is predicted to provide the most accurate forecasting results. In some applications, each model is applied to a first period of historic time (e.g., the last year, the last six months, the last two years, etc.) and the resulting historic forecasted demand determined from each model can be compared to actual historic sales over the first historic period. A first error factor can be determined for each model of the two sets of models (e.g., difference between historic forecasted demand of the product over the historic period and actual sales of the product over the historic period, divided by actual sales over the historic period, to provide a first error factor as a percentage).”
 Claims 10 and 19 are directed to the CRM and method for performing the apparatus of claim 1 above.  Since Li and Suzuki teach the CRM and method, the same art and rationale apply. 
As per claim 28, Li and Suzuki teach all the limitations of claim 1. 
 In addition, Li teaches:
wherein the prediction processing and the comparison between the result of the prediction processing with the performance data are performed in a loop for each of the plurality of prediction models at a predetermined cycle; Li 0035: “ In some instances, the process can be used to simultaneously evaluate multiple products relative to demand at multiple shopping facilities, while in other implementations the process can be repeated one or more times for each product relative to demand at each individual shopping facility. In step 302, each of a plurality of different models is applied to forecast demand of at least a first product over at least a first historic period of time to generate a plurality of different historic forecasted demands of the first product at one or more shopping facilities. At least one model uses selected one or more variables, of tens of different variables maintained in a variable database of status data corresponding to each of tens of different variables, which are predicted to have an uncharacteristic effect on predicted demand of the first product at least at the shopping facility in generating a corresponding first historic forecasted demand of the different historic forecasted demands. A second model is applied that does not use the variables maintained in the variable database in generating a corresponding second historic forecasted demand of the different historic forecasted demands…0044: In some instances, the process can be used to simultaneously evaluate multiple products relative to demand at multiple shopping facilities, while in other implementations the process can be repeated one or more times for each product relative to demand at each individual shopping facility.” 
 As per claim 31, Li and Suzuki teach all the limitations of claim 1. 
 In addition, Suzuki teaches:
wherein the at least one processor configured to determine the length of the first partial period by using the performance data; Suzuki 0035: “This server control method includes a step of the computer acquiring a transaction log from the server, a step of the computer identifying the time-series model by performing a statistical time-series analysis on the basis of the time-series data of the number of processing resources for each transaction included in the acquired transaction log, and a step for predicting the amount of processing resources for each type of transaction using the identified time-series model…0051: CPU utilization is periodically measured by the monitoring structure of the system itself and the measured time are recorded in the CPU utilization log. In the transaction log, the performance time and the transaction ID which characterizes the performed transaction are recorded for each transaction performed by the system. These logs contain information generally acquired during regular operation of a normal computer system.”
Li and Suzuki are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li with the aforementioned teachings from Suzuki with a reasonable expectation of success, by adding steps that allow the software to utilize time data with the motivation to more efficiently and accurately organize and analyze specific data sets [Suzuki 0073].  
  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170169446 (hereinafter “Li”) et al., in view of U.S. PGPub 20060010101to (hereinafter “Suzuki”) et al., in further view of U.S. PGPub 20070088599 to (hereinafter “Vulpitta”) et al.
 As per claim 4, Li and Suzuki teach all the limitations of claim 1. 
 Li may not explicitly teach the following. However, Vulpitta teaches:
wherein the start time of the performance period is any one of a date on which business is newly started, a date on which a specific product is started to be sold, and a date on which a specific service is started to be provided;Vulpitta 0019: “the item is the lead or first item within a product/business line and, thus, a new product/business line is created. Typically, the lead item and the new product/business line are categorized as " new" for some defined period of time. Other items within this product/business line can also be labeled as " new" for the defined length of time if they meet qualifying criteria. Thus, a new product/business line may be associated with a plurality of items identified as " new.”…0025: Examples of reasons for deeming the item " new" include, but are not limited to, whether the item resolves a previously unmet consumer need; is fundamentally different from any currently marketed item; is associated wit a new technology; is associated with a patent, is associated with a pending patent item; has never been marketed before; creates a new demand; creates a new use; provides new functionality, is within a predefined time period (e.g., one year) corresponding to the introduction of a lead item in the product
Li, Suzuki, and Vulpitta are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li and Suzuki with the aforementioned teachings from Vulpitta with a reasonable expectation of success, by adding steps that allow the software to utilize tracking new items with the motivation to more efficiently and accurately organize and analyze sales data [Vulpitta 0019]. 
   Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170169446 (hereinafter “Li”) et al., in view of U.S. PGPub 20060010101to (hereinafter “Suzuki”) et al., in further view of U.S. Patent 6032125 to (hereinafter “Ando”) et al. 
 As per claim 5, Li and Suzuki teach all the limitations of claim 1. 
 Li and Suzuki may not explicitly teach the following. However, Ando teaches:
wherein the at least one processor is further configured to:  divide the performance period with a plurality of patterns of which lengths of the first partial periods are different, for each of the plurality of patterns, perform the prediction processing using each of the plurality of prediction models for the second partial period and compare the result of the prediction processing with the performance data in the second partial period in at least one of the plurality of patterns, and 3determine, for each of the plurality of patterns, a prediction model among the plurality of prediction models corresponding to a pattern from the result of the comparison performed, and determine the target prediction model to be used for the prediction in the period subsequent to the performance period by using the respective prediction models corresponding to the plurality of patterns;Ando 047: “FIG. 7 is a diagram showing a display example of the output of the above-mentioned weekly forecasting data on the screen of the display unit 5. On the screen, a graph GJ of forecasting values, a graph GK of sales results of the same period of the last year, a graph GL of plan values in the future 13 weeks, and plan values (.DELTA.) and results values (.circle-solid.) in the last 6 weeks are displayed. When the product is a new one, forecasting values of the new product are produced according to real sales results value of a similar product. The user can correct the sales plan easily on the screen by changing the plan value of the graph GL by drag and drop of the mouse.” 
    PNG
    media_image2.png
    578
    880
    media_image2.png
    Greyscale

Li, Suzuki, and Ando are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li and Suzuki with the aforementioned teachings from Ando with a reasonable expectation of success, by adding steps that allow the software to utilize comparing data with the motivation to more efficiently and accurately organize and analyze sales data [Ando 047].  
 As per claim 6, Li, Suzuki, and Ando teach all the limitations of claim 5. 
 In addition, Ando teaches:
wherein the at least one processor is further configured to:  divide the performance period into the first partial period, the second partial period, and a third partial period in each of the plurality of patterns, the third partial period is a period common to the plurality of patterns, and generate, for each of the plurality of patterns, prediction data of the third partial period by using the target prediction model corresponding to at least one of the plurality of patterns and compute a degree of deviation between the generated prediction data and the performance data in the third partial period, and determine  the target prediction model to be used for the prediction in the period subsequent to the performance period on the basis of the computed degree of deviation;Ando 047: “FIG. 7 is a diagram showing a display example of the output of the above-mentioned weekly forecasting data on the screen of the display unit 5. On 
    PNG
    media_image2.png
    578
    880
    media_image2.png
    Greyscale

Li, Suzuki, and Ando are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the [Ando 047].   
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170169446 (hereinafter “Li”) et al., in view of U.S. PGPub 20060010101to (hereinafter “Suzuki”) et al., in further view of U.S. PGPub 20140136271 to (hereinafter “Rangarajan”) et al.
 As per claim 9, Li and Suzuki teach all the limitations of claim 1. 
 Li and Suzuki may not explicitly teach the following. However, Rangarajan teaches:
wherein the target prediction model used is generated by using performance at another business facility different from the business facility as the prediction target;  Rangarajan 0005: “cause the one or more processors of the computing device to select one of the second set of assortment packs and the fourth set of assortment packs based on a comparison of a difference between the items of each assortment pack in the second set of assortment packs and the forecasted sales of the items at each retail store of the cluster of retail stores of the first plurality of clusters of retail stores with which each assortment pack has been associated and a difference between the items of each assortment pack in the fourth set of assortment packs and the forecasted sales of the items at each retail store of the cluster of retail stores of the second plurality of clusters of retail compared to the forecasted sales of the items at the plurality of retail stores to determine a closeness of fit between each set of assortment packs and the forecasted sales. In certain examples, the resulting set of assortment packs that most closely fits the distribution of forecasted sales of the items at the plurality of retail stores may be selected.” 
Li, Suzuki, and Rangarajan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li and Suzuki with the aforementioned teachings from Rangarajan with a reasonable expectation of success, by adding steps that allow the software to compare data with the motivation to more efficiently and accurately organize and analyze sales data [Rangarajan 0090].  
 Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170169446 (hereinafter “Li”) et al., in view of U.S. PGPub 20060010101 to (hereinafter “Suzuki”) et al., in further view of U.S. PGPub 20120290351 to (hereinafter “Bear”) et al.
 As per claim 30, Li and Suzuki teach all the limitations of claim 1. 
 Li may not explicitly teach the following. However, Bear teaches:
wherein the length of the first partial period is specified by any one of user input operations including: moving the reference line to any position in a time axis direction by dragging the reference line with a pointer; and inputting the length of the first partial period into a text box;Bear 0061-0065: “data is said to be overlaid on a graphical depiction or visualization if additional data, other than data provided by axis or dimensions of the visualization, is displayed or otherwise depicted in combination with information pertaining to the dimensions of the visualization.. .a user interface control is selected from the information section 62 and/or the actions section 64. Alternatively, or in addition, functionality made available via the information section 62 and the actions section 64 may be accessible via the menu bar 34 and/or drop down menus, which may be activated, e.g., by right clicking a particular icon… The user interface display screen 30 further includes a time slider bar 78 and accompanying slider 80. In the present example embodiment, if the time slider 80 is moved to the left, the resulting graph 50 is updated to depict the versatility, sales quota performance, and any overlaid information for a previous point in time. The previous point in time is determined based on the position of the slider 80. Hence, the personnel selection and management system 20 of FIG. 1 and accompanying user interface 22 for rendering the display screen 30 are adapted to employ not just retrieved current or real-time data, but may use historical data to provide further insight when selecting enterprise personnel for a team in view of a business objective
Li, Suzuki, and Bear are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li and Suzuki with the aforementioned teachings from Bear with a reasonable expectation of success, by adding steps that allow the software to utilize time series with the motivation to more efficiently and accurately organize and analyze sales data [Bear 0063]. 
  As per claim 31, Li and Suzuki teach all the limitations of claim 1. 
 Li may not explicitly teach the following. However, Bear teaches:
wherein the length of the first partial period is specified by any one of user input operations including: moving the reference line to any position in a time axis direction by dragging the reference line with a pointer; and inputting the length of the first partial period into a text box;Bear 0061-0065: “data is said to be overlaid on a graphical depiction or visualization if additional data, other than data provided by axis or dimensions of the visualization, is displayed or otherwise depicted in combination with information pertaining to the dimensions of the visualization.. .a user interface control is selected from the information section 62 and/or the actions section 64. Alternatively, or in addition, functionality made available via the information section 62 and the actions section 64 may be accessible via the menu bar 34 and/or drop down menus, which may be activated, e.g., by right clicking a The user interface display screen 30 further includes a time slider bar 78 and accompanying slider 80. In the present example embodiment, if the time slider 80 is moved to the left, the resulting graph 50 is updated to depict the versatility, sales quota performance, and any overlaid information for a previous point in time. The previous point in time is determined based on the position of the slider 80. Hence, the personnel selection and management system 20 of FIG. 1 and accompanying user interface 22 for rendering the display screen 30 are adapted to employ not just retrieved current or real-time data, but may use historical data to provide further insight when selecting enterprise personnel for a team in view of a business objective.” 
Li, Suzuki, and Bear are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li and Suzuki with the aforementioned teachings from Bear with a reasonable expectation of success, by adding steps that allow the software to utilize time series with the motivation to more efficiently and accurately organize and analyze sales data [Bear 0063]. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 O'Keeffe; Paul JohnR. CHANGE MANAGEMENT SYSTEM .U.S. PGPub 20120179512A change management system includes a data capture module to capture metrics associated with phases of a project and associated with a change management model. A prediction engine generates predictions indicating a level of readiness to move to a next phase of the project based on the model and also indicates actions for achieving goals of the project based on the predictions. A reporting module generates, via a user interface, predictions, actions and current change management state of the project.. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683